Exhibit 99.2 UNAUDITED PRO FORMA CONDENSE COMBINED FINANACIAL INFORMATION AS OF DECEMBER 31, 2, 2013 Unaudited Pro Forma Financial Information On July 7, 2014, Top Image Systems Ltd (“TIS” or the “Company“) entered into an Agreement and Plan of Merger (“Agreement and Plan of Merger”) with eGistics, Inc., a Delaware corporation (“eGistics”). eGistics is a leading provider of private cloud-based document management solutions that enable organizations in the financial industry to optimize the way they store, manage and distribute content, documents and business information. On July 16, 2014 (the “Closing date”), the Company closed on the transaction and EGI Acquisition Corp, a Delaware corporation which is the Company’s indirect wholly owned subsidiary, merged into eGistics (the “Acquisition”). The Agreement and Plan of Merger provided for the Company’s payment of a total of $18 million in consideration comprised of $9 million in cash, subject to a working capital related adjustment, and 2,353,310 of the Company’s ordinary shares valued at $3.8244 per share, or $9 million in the aggregate.After application of the adjustment in connection with closing, the Company paid a net cash amount equal to $8.3 million. The price per share was calculated in accordance with the terms of the Agreement and Plan of Merger and was the volume-weighted average price as reported by Bloomberg of the Company’s ordinary shares traded on the NASDAQ for the ten trading days concluding two business days prior to the signing of the Agreement and Plan of Merger. Pursuant to the Agreement and Plan of Merger which provided for acquisition of eGistics on a debt-free and cash-free basis, at the closing, the consideration the Company paid was applied toward the repayment certain eGistics debt obligations, with the remainder payable to holders of certain classes of eGistics’ preferred stock in satisfaction of the liquidation preference payable to such holders in respect of their interests. In accordance with the Agreement and Plan of Merger, certain creditors and eGistics preferred equity holders elected to receive their portion of the merger consideration in the form of our ordinary shares. The 2,353,310 ordinary shares paid in connection with the Acquisition were comprised of: · 1,781,910 ordinary shares as repayment of debt owed by eGistics to such Selling Shareholders, with such shares being valued in accordance with the terms of the Agreement and Plan of Merger at $3.8244 per share, calculated as described above, and · 571,400 ordinary shares paid in respect of preferred equity interests in eGistics The Agreement and Plan of Merger included customary provisions for transactions of this nature, including indemnity obligations concerning certain representations and warranties. The indemnity obligations are secured by an indemnity insurance policy in favor of the Company’s wholly owned US subsidiary, and a portion of the cash consideration we paid into escrow in accordance with the Agreement and Plan of Merger. Pursuant to the Agreement and Plan of Merger, the Company appointed Mr. Donald Dixon to its board of directors for a two year term. Mr. Dixon shares voting and investment power with respect to the shares received by entities associated with Trident Capital, Inc. which together beneficially own 13.2% of the Company’s outstanding ordinary shares as a result of the consideration such entities received in connection with merger. Pursuant to the provisions of the Agreement and Plan of Merger, on August 14, 2014, the Company filed a registration statement on Form F-3 registering 2,353,310 of its ordinary shares for resale by parties which received ordinary shares in connection with the Acquisition.Pursuant to the agreements between the Company and such selling shareholders and subject to the terms and conditions thereunder and to the effectiveness of the registration statement or an applicable exemption from registration, the resale of such shares by the such selling shareholders is restricted until July 15, 2015, when 1,176,655 of such shares (allocated pro rata among such selling shareholders) will be released from this restriction, and the remainder will be released from this restriction on July 15, 2016. Effective January 2014, the Company sold 2,750,000 of its ordinary shares in an underwritten public offering, with an aggregate offering price of $13,062,500 based on a per share offering price of $4.75, which resulted in net proceeds to the Company, before expenses, of $12,213,437.50, or $4.44125 per share, after deducting total underwriting discounts payable by the Company of $849,062.50, or $0.30875 per share.The Company funded the cash portion paid in the eGistics transaction from the cash proceeds of the offering. The following unaudited condensed combined pro forma balance sheet at December 31, 2013 gives effect to the Acquisition as if it had been completed as of December 31, 2013. The Acquisition was accounted for under the purchase method of accounting. Accordingly, the assets acquired and liabilities assumed have been recorded at their estimated fair values at the date of the Acquisition. The purchase price has been allocated to the assets acquired and the liabilities assumed based upon estimates of their respective fair values, which are subject to adjustment. The following unaudited condensed combined pro forma Statements of Operations for the year ended December 31, 2013 give effect to the Acquisition as if it had been completed on January 1, 2013. For the purposes of the pro forma Statements of Operations, the Company has assumed that, other than the related financings described above, the Company had sufficient cash to make the Acquisition. The pro forma information has been prepared by our management and it may not be indicative of the results that actually would have occurred had the transaction been in effect on the dates indicated, nor does it purport to indicate the results that may be obtained in the future. The pro-forma information is based on provisional amounts allocated by management to various assets and liabilities acquired and may be eventually different than currently presented. The pro forma information should be read in conjunction with the consolidated financial statements and notes thereto of eGistics enclosed herewith, and the Company’s financial statements and notes thereto included hereunder, as well as with the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, filed on March 27, 2014. The pro forma Statements of Operations do not give effect to planned synergies and/or cost savings related to the Acquisition. Unaudited Combined Pro-Forma Balance Sheet As of December 31, 2013 U.S. dollars in thousands Top Image Systems (A) eGistics (B) Pro-forma Adjustments Pro-forma combined ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $
